662 So. 2d 1294 (1995)
Jesus SALAZAR, Appellant,
v.
STATE of Florida, Appellee.
No. 94-02584.
District Court of Appeal of Florida, Second District.
October 18, 1995.
*1295 James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and John M. Klawikofsky, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Appellant, Jesus Salazar, challenges the judgments and sentences imposed upon him after he was adjudicated guilty of five counts of sexual battery on a child and three counts of committing a lewd and lascivious act. We affirm the convictions but reverse the sentences imposed for the lewd and lascivious convictions.
Appellant was charged with five counts of sexual battery on a child under twelve years of age in violation of section 794.011(2), Florida Statutes (1993), and three counts of a lewd and lascivious act in violation of section 800.04(4), Florida Statutes (1993). Appellant was tried, the jury found him guilty as charged on all counts, and the trial court adjudicated him guilty. The court sentenced appellant to life in prison with a twenty-five year minimum mandatory for each of the five sexual battery convictions. For the three convictions of lewd and lascivious acts, the court sentenced appellant to fifteen years in prison. The court ordered each of the eight sentences to be served consecutively. Appellant filed a timely notice of appeal.
We find no reversible error regarding appellant's convictions and, accordingly, affirm the convictions. The trial court, however, erred in sentencing appellant on the lewd and lascivious convictions. The record indicates that the trial court did not consider a sentencing guidelines scoresheet when it imposed these three sentences. While the guidelines do not apply to capital offenses, a proper scoresheet must be prepared and used when sentencing a defendant for noncapital offenses. Taylor v. State, 563 So. 2d 822 (Fla. 2d DCA 1990). We, therefore, affirm the judgments entered for all eight convictions and the sentences entered for the capital crimes. However, we reverse the sentences for the lewd and lascivious convictions and remand for resentencing with instructions that a properly prepared scoresheet be utilized.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, A.C.J., and FRANK and ALTENBERND, JJ., concur.